Case 6:21-cv-00366-ADA Document 1-31 Filed 04/15/21 Page 1 of 3




             Exhibit 25
               Case 6:21-cv-00366-ADA Document 1-31 Filed 04/15/21 Page 2 of 3



                                    3GPP TS 23.003 V10.5.0 (2012-03)
                                                                                                                               Technical Specification



                               3rd Generation Partnership Project;
       Technical Specification Group Core Network and Terminals;
                         Numbering, addressing and identification
                                                     (Release 10)




The present document has been developed within the 3rd Generation Partnership Project (3GPP TM) and may be further elaborated for the purposes of 3GPP.
The present document has not been subject to any approval process by the 3GPP Organizational Partners and shall not be implemented.
This Specification is provided for future development work within 3GPP only. The Organizational Partners accept no liability for any use of this Specification.
Specifications and reports for implementation of the 3GPP TM system should be obtained via the 3GPP Organizational Partners' Publications Offices.
         Case 6:21-cv-00366-ADA Document 1-31 Filed 04/15/21 Page 3 of 3

Release 10                                                   40                         3GPP TS 23.003 V10.5.0 (2012-03)


The Public User Identity shall take the form of either a SIP URI (see IETF RFC 3261 [26]) or a Tel URI (see IETF RFC
3966 [45]).

The 3GPP specifications describing the interfaces over which Public User Identities are transferred specify the allowed
Public User Identity formats, in particular 3GPP TS 24.229 [81] for SIP signalling interfaces, 3GPP TS 29.229 [95] for
Cx and Dx interfaces, 3GPP TS 29.329 [96] for Sh interface, 3GPP TS 29.165 [97] for II-NNI interface.

In the case the user identity is a telephone number, it shall be represented either by a Tel URI or by a SIP URI that
includes a “user=phone” URI parameter and a "userinfo" part that shall follow the same format as the Tel URI.

According to 3GPP TS 24.229 [81], the UE can use either:

   - a global number as defined in IETF RFC 3966 [45] and following E.164 format, as defined by ITU-T
       Recommendation E.164 [10] or

   - a local number, that shall include a “phone-context” parameter that identifies the scope of its validity, as per IETF
        RFC 3966 [45].

According to 3GPP TS 29.165 [97] a global number as defined in IETF RFC 3966 [45] shall be used in a tel-URI or in
the user portion of a SIP URI with the user=phone parameter when conveyed via a non-roaming II-NNI except when
agreement exists between the operators to also allow other kinds of numbers.

According to 3GPP TS 29.229 [95] and 3GPP TS 29.329 [96] the canonical forms of SIP URI and Tel URI shall be
used over the corresponding Diameter interfaces.

The canonical form of a SIP URI for a Public User Identity shall take the form "sip:username@domain" as specified in
IETF RFC 3261 [26], section 10.3. SIP URI comparisons shall be performed as defined in IETF RFC 3261 [26], section
19.1.4.

The canonical form of a Tel URI for a Public User Identity shall take the form “tel:+<CC><NDC><SN>” (max number
of digits is 15), that represents an E.164 number and shall contain a global number without parameters and visual
separators (see IETF RFC 3966[45], section 3). Tel URI comparisons shall be performed as defined in IETF RFC
3966[45], section 4.

Public User Identities are stored in the HSS either as a distinct Public User Identity or as a Wildcarded Public User
Identity. A distinct Public User Identity contains the Public User Identity that is used in routing and it is explicitly
provisioned in the HSS.


13.4A Wildcarded Public User Identity
Public User Identities may be stored in the HSS as Wildcarded Public User Identities. A Wildcarded Public User
Identity represents a collection of Public User Identities that share the same service profile and are included in the same
implicit registration set. Wildcarded Public User Identities enable optimisation of the operation and maintenance of the
nodes for the case in which a large amount of users are registered together and handled in the same way by the network.
The format of a Wildcarded Public User Identity is the same as for the Wildcarded PSI described in subclause 13.5.


13.4B Temporary Public User Identity
For 3GPP systems, if there is no ISIM application to host the Public User Identity, a Temporary Public User Identity
shall be derived, based on the IMSI. The Temporary Public User Identity shall be of the form as described in sub-clause
13.4 and shall consist of the string "sip:" appended with a username and domain portion equal to the IMSI derived
Private User Identity, as described in sub-clause 13.2. An example using the same example IMSI from sub-clause 13.2
can be found below:

   EXAMPLE:           "sip:234150999999999@ims.mnc015.mcc234.3gppnetwork.org".

For 3GPP2 systems, if there is no IMC present, the UE shall derive the public user identity as described in Annex C of
3GPP2 X.S0013-004 [67].




                                                           3GPP
